[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 10-12434
                                                            OCTOBER 14, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________                CLERK

                    D.C. Docket No. 1:10-cv-00759-CAP

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

THOMAS J. LAWLER,

                                                      Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________
                            ( October 14, 2010)

Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

     The district court granted the Government’s petition to enforce Internal

Revenue summonses, and the Defendant Thomas J. Lawler appeals.
        Lawler presents two arguments on this appeal. He contends: (1) that the court

erred in concluding that he waived his right to assert defenses by his failure to timely

assert them in response to the Magistrate Judge’s show cause order; and (2) that prior

court approval was required for administrative issuance of these summonses.

        We find no error in the district court’s conclusion that Lawler’s failure to

substantively object and respond to the petition waived defenses. This waiver

forecloses Lawler’s second argument. As a general rule, we will not consider a legal

issue or theory raised for the first time on appeal. United States v. Tremble, 933 F.2d

925, 928 (11th Cir 1991). None of the exceptions to the general rule are applicable

here.

        AFFIRMED.




                                           2